Title: Enclosure: Resolutions from Williamsburg, Virginia, Citizens, 11 September 1793
From: Williamsburg, Virginia, Citizens
To: Washington, George


            
              [11 September 1793]
            
            At a Meeting of the Citizens of Williamsburg convened at the Courthouse of the said
              City on Wednesday the Eleventh day of September 1793.
            Resolved that William Russell be appointed Clerk to the meeting.
            Resolved that the Honorable Joseph Prentis be appointed President of the meeting.
            Resolved that a Committee be appointed to take into consideration the Proclamation of
              the President of the United States recommending a strict Neutrality towards the
              several European powers now at War. And a Committee was appointed consisting of The
              Reverend John Bracken John C. Byrd, Benjamin C. Waller, Samuel Griffin, Robert H.
              Waller, James Southall, Robert Greenhow, and Charles Hunt esquires, who retired and
              after some time Mr Bracken from the said Committee Reported that they had come to
              several Resolutions which being read were agreed to and are as follows to wit,
            Resolved that the conduct of the President of the United States hath been uniformly
              marked with that disinterested and unwearied attention to the duties of his Office and
              that prudent and persevering zeal for the welfare and liberties of his Country which
              give additional dignity and lustre to his former merits, and justly demands the
              approbation and gratitude of his fellow Citizens.
            Resolved that the late Proclamation of the President recommending the observance of a
              strict Neutrality by the Citizens of the United States towards the several European
              powers now at War was a prudent and wise measure, and furnishes a further proof of his
              vigilant attention to the interests of our Country.
            Resolved that we consider the original Arming and fitting out Privateers within any
              of the Ports of the United States as inconsistent with that Neutrality which we are
              bound to observe, and that we particularly consider it as a violation of duty in any
              Citizen to be concerned in or enter on board such Privateers.
            Resolved that the Executive is the Organ or medium through which Foreign Ministers
              ought to hold any communication of a publick nature with these
              United States; and that every attempt of any such Foreign Minister by himself or his
              Agents directly or indirectly to interfere in the concerns of the said States, or to
              prosecute the business on which he may be appointed to negotiate through any other
              medium, would be a daring insult on the sovereignty of the Union and call forth the
              warmest resentment and indignation of every good Citizen.
            Resolved that the several late publications which were intended to censure the
              conduct, or to asperse the reputation of our worthy fellow Citizen the President of
              thee United States, we consider as illiberal, and deserving our utmost contempt and
                detestation.
            Resolved that it is the duty of the constituted authorities of these United States,
              to observe with the most punctual fidelity, all their public engagements to foreign
              Powers, and particularly towards France, their generous Ally, whose real and
              disinterested friendship they have so often, and so effectually experienced.
            Resolved that the President of this meeting be requested to transmit to the President
              of the United States, a Copy of the foregoing Resolutions. Signed by Order of the Meeting
            
              Joseph Prentis Pr.
              Will: Russell Clerk
            
          